[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 AUGUST 17, 2007
                                No. 07-10774                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                          BIA         No. A97-391-064

LIRU CHEN,


                                                              Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                             Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                (August 17, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Petitioner is a native and citizen of China. She arrived in the United States
at the Miami International Airport on August 9, 2003, without a passport, a

document authorizing her admission into this country, or anything indicating her

identity. She immediately applied for asylum, and, on August 11, 2003, a

Department of Homeland Security (“DHS”) Asylum Officer interviewed her.

      Petitioner told the officer that she left China after being arrested and

detained for arguing with a government workers’ union over money. The

argument occurred on June 1, 2003, after she and 18 others had been laid off at a

government candy factory where they had been working. They had gone to the

union’s office to collect 350 yaun – the benefit they believed a government

contract entitled them to receive – but the union officials on duty gave them 200

yaun instead. An argument ensued, and the officials called the police. Petitioner

told the officials, and the police, that she would report the incident to the

newspaper. When she declined to sign a document stating that she would not

report the incident to the newspaper, the police gave her a beating, and then took

her to the police station. Her parents promptly bribed the police or the union

officials to get her out of the police station so she could see a doctor. After the

police released her so she could see a doctor, she fled to a relative’s residence. Her

journey to the United States began there.

      The Asylum Officer denied petitioner’s asylum claim. The next day, August

12, the DHS issued a Notice to Appear, charging petitioner with removability as an
                                            2
immigrant not in possession of documents validating her entry or identifying her as

the person she purported to be. Eight days later, she appeared before an

Immigration Judge (“IJ”) for an initial hearing. When she told the IJ that she had

contacted an attorney, the IJ continued the hearing. The hearing resumed on

January 8, 2004, before another IJ. At that hearing, petitioner conceded

removability, and filed a formal application for asylum, withholding of removal

under the Immigration and Nationality Act (“INA”), and protection under the

Convention Against Torture (“CAT”). The same IJ heard the application on July

25, 2005.

       At the July 25 hearing, petitioner testified that she left China due to a June 1,

2003 conflict with the Chinese government over the 200 yaun benefit she and 18

other workers received after being laid off at the candy factory where they

worked.1 She was the spokesperson for the group, and went with the group to the

union’s office, which represented the Chinese government, to claim the 350 yaun

per month benefit the government contract purportedly called for. Petitioner told

the union officials on duty that if they refused to reach a reasonable settlement with

her group, she would publicize the incident by speaking to local newspapers.

According to petitioner, the officials were afraid of publicity – because they were



       1
        Petitioner said she had been employed at the candy factor by the Chinese government
from 1996 until 2003.
                                              3
corrupt, retaining for themselves part of the money due the laid-off employees.

       The officials called the police. When she refused to sign a document

indicating that she would not go to the newspaper, the police beat her and took her

to the Fuzhou Prison. She was detained there for three days – until she escaped.

When her parents learned of her incarceration, they paid the police 3,000 yaun so

they could visit her for five hours at the prison.2 During the visit, she escaped

through a window and ran to a relative’s home. She hid there until her family and

relatives paid a snakehead, i.e., smuggler, $55,000 to enable her to travel to the

United States. She left China with her own passport, and traveled through

Thailand and three other countries she could not name before arriving in Miami.

She entered Miami without her passport because the snakehead told her to destroy

her passport so she would have nothing to identify her when she arrived in the

United States.3

       On cross-examination, petitioner said that after the police took her to Fuzhou

Prison, her parents paid the police 3,000 yaun so that could take her to a hospital.


       2
          Petitioner said that a “very good-hearted person” at the prison observed her suffering in
the prison, and told her parents that she was in custody there and was not being deprived of food
and water.
       3
           Petitioner introduced into evidence a birth certificate that had been notarized and issued
on September 8, 2003 – long after she left China – and mailed to her by her parents. Regarding
the birth certificate, petitioner testified initially that everyone in China had to have a birth
certificate. When confronted with the issuance date of September 8, 2003, she explained that
citizens had ID cards and that they could present the card at the notary office and obtain a
notarized birth certificate at any time.
                                                       4
Two policemen accompanied her to the hospital, and after she entered the building,

they stood guard outside, in front of the building. She escaped though a second

story window, climbed down a fire escape, and ran without stopping for 40

minutes until she reached the residence of some relatives. A medical booklet –

purportedly prepared by the physician who treated petitioner at the hospital and

presented to the IJ – contained no mention of her escaping from the hospital.4 The

booklet indicated that, at the time the physician saw her, she was bleeding from the

nose and neck, her body was covered with bruises, her face was swollen and her

teeth were broken, and she was suffering from headaches and vomiting.

Notwithstanding this bodily condition, she testified that she was able to escape

from the hospital and to the relatives home without stopping.

      At the conclusion of the hearing, the IJ denied petitioner’s claim for asylum,

withholding of removal, and CAT protection, and ordered her removal. The IJ

began his findings by stating that she had not established her identity. He focused

on her birth certificate, indicating that she had not satisfactorily explained how it

could have been notarized and issued after she left China. Petitioner’s photograph

was attached to the certificate, but there was nothing in the record explaining that

the notary was aware of petitioner or her likeness so as to certify that the person in

the photograph was the person to whom there was a birth certificate on file.

      4
          Petitioner did not indicate how she happened to obtain the booklet after leaving China.
                                                 5
Second, the IJ concluded that petitioner had not established a case for asylum. She

had shown no political opposition on her part to the Chinese government, except

for the fact that, according to her, she had been denied the lay-off benefit she

thought she and the others were due. After noting that the Chinese government is a

pervasive force in Chinese society, exerts great power and influence, and controls

the media, the IJ found it unlikely that given the close relationship between the

candy factory and the union officials and the government, the police would have

been so concerned about what petitioner might tell the news media – which the

government also controlled – that they would have arrested and beaten her and

held her in prison.5 The IJ therefore concluded that all petitioner had shown was

that she had been involved in a monetary dispute with her employer. In her asylum

application, she claimed that her threat to publicize the dispute, i.e., the officials’

refusal to pay the 350 yaun she and the others demanded, constituted a statement of

a political point of view. The IJ found that it was not.

       Assuming, however, that the threat amounted to the expression of a political

opinion, the IJ found that the petitioner’s testimony in support of that protected

ground was not credible. For example, there was a major discrepancy between her

statements to the Asylum Officer on August 11, 2003, and what she put in her



       5
          The inference to be drawn from petitioner’s testimony is that had she not escaped from
the hospital, she would have been detained in prison indefinitely.
                                                6
asylum application and subsequently told the IJ at the July 25 hearing. She told the

Asylum Officer that she had never been arrested. In her asylum application and at

the July 25 hearing, however, she said that she had been arrested by the police and

detained for three days – during which time the police beat her severely and

deprived her of food and water. She attempted to explain this crucial discrepancy

by saying that she was confused during her interview with the Asylum Officer.

The problem with her explanation was she appeared fully able to understand the

Officer’s questions and to answer them coherently. The IJ found implausible her

testimony that she climbed out of a second story window (at the hospital) and ran

without stopping for 40 minutes notwithstanding her very debilitating physical

condition, which would have made such a feat nearly impossible. Also implausible

was her testimony that she was in police custody while at the hospital. The police

were purportedly there to prevent her from escaping, yet they took no steps to

prevent an escape. They simply stood idly outside the hospital.6

       Petitioner timely appealed the IJ’s decision to the Board of Immigration

Appeals (“BIA”). On February 2, 2007, the BIA affirmed. Petitioner then

petitioned this court for review.

       We dismiss her petition to the extent that it seeks review of the denial of

       6
          These are the principal discrepancies between what petitioner told the Asylum Officer
and what she stated later. The IJ accurately cited other discrepancies which undermined her
credibility.
                                                 7
withholding of removal and CAT protection. Although her brief to the BIA

referred to such denial, the brief did not explain, or present any reason, why that

ruling should be set aside. We lack jurisdiction to review a claim not presented to

the BIA. See INA § 242(d)(1), 8 U.S.C. § 1252(d)(1). See also Camacho-Salinas

v. U.S. Att’y Gen., 460 F.3d 1343, 1347 n.1 (11th Cir. 2006); Rowe v. Schreiber,

139 F.3d 1381, 1382 n.1 (11th Cir. 1998) (stating that issues not clearly raised in

the briefs are considered abandoned). We turn, then, to what we are able to

review: the BIA’s denial of petitioner’s asylum claim.7

       An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Secretary of DHS or the

Attorney General has discretion to grant asylum if the alien meets the INA’s

definition of a “refugee.” See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A

“refugee” is

       any person who is outside any country of such person’s nationality . . . , and
       who is unable or unwilling to return to, and is unable or unwilling to avail
       himself or herself of the protection of, that country because of persecution or
       a well-founded fear of persecution on account of race, religion, nationality,
       membership in a particular social group, or political opinion . . .



       7
          In this case, because the BIA adopted the IJ’s decision, we review the IJ’s decision
Nreka v. U.S. Att’y Gen.,408 F.3d 1361, 1368 (11th Cir. 2005). We review the IJ’s legal
determinations de novo, Ruiz v. U.S. Att’y. Gen., 440 F.3d 1247, 1254 (11th Cir. 2006), and the
IJ’s factual findings under the substantial evidence test. We uphold those findings if supported
by “reasonable, substantial, and probative evidence on the record considered as a whole.” Id. at
1254-55.
                                                  8
INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A) (emphasis added). The asylum

applicant carries the burden of proving statutory “refugee” status.

8 C.F.R. § 208.13(a); Ruiz v. U.S. Att’y Gen., 440 F.3d at 1257. To establish

asylum eligibility, the alien must, with specific and credible evidence, establish (1)

past persecution on account of a statutorily listed factor, or (2) a “well-founded

fear” that the statutorily listed factor will cause such future persecution. 8 C.F.R.

§ 208.13(a), (b); Ruiz, 440 F.3d at 1257.

      Petitioner contends that her statement that she would tell the newspaper

about the union officials’ refusal to pay her and the members of her group 350

yaun constituted the expression of a political opinion. We disagree, for the reason

the IJ gave: the statement concerned a dispute with her employer over the amount

of the benefit they were to receive – according to a government contract -- after

having been laid off work.

      Assuming that petitioner’s statement constituted an expression of political

opinion, the IJ rejected her testimony – about making the statement – because he

found the testimony not credible. We review the IJ’s credibility finding under the

substantial evidence test. “If an IJ wishes to make an adverse credibility finding,

he must do so explicitly.” Niftaliev v. U.S. Att’y Gen., 487 F.3d 834, 840 (11th

Cir. 2007). “Once an adverse credibility finding is made, the burden is on the

applicant alien to show that the IJ’s credibility decision was not supported by
                                            9
‘specific, cogent reasons,’ or was not based on substantial evidence.” Ruiz v. U.S.

Att’y Gen., 440 F.3d at 1255. “Indications of reliable testimony include

consistency on direct examination, consistency with the written application, and

the absence of embellishments.” Id. at 1255. An adverse credibility finding alone

is sufficient to support the denial of an asylum application; however, an adverse

credibility finding does not alleviate the IJ’s duty to consider other evidence

produced by the applicant. Id.

      The IJ’s finding that petitioner lacked credibility was supported by evidence

showing that with respect to the sole basis of her asylum claim, what she told the

Asylum Officer was inconsistent with what she stated in her asylum application

and at the July 25, 2005 hearing. She told the Asylum Officer that she had never

been arrested; yet she went into considerable detail – in her application and at the

hearing – describing an arrest and beating that took place on June 1, 2003. The

record supports the IJ’s findings regarding other, less material inconsistencies. For

example, the medical booklet she presented contained no mention of her escaping

from the hospital while being treated there. The evidence regarding the extent of

her injuries was also inconsistent with her testimony that she ran without stopping

for 40 minutes following her escape.

      PETITION DISMISSED, in part; DENIED, in part.



                                          10